Citation Nr: 1303341	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  08-03 987	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD), in excess of 50 percent prior to October 14, 2011, in excess of 70 percent since October 14, 2011. 


REPRESENTATION

Appellant is represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant had active service from March 1999 to July 2003.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the RO in Boston, Massachusetts.

In August 2011, the Board remanded this appeal for additional evidentiary development.  It has since been returned to the Board for further appellate action.  


FINDING OF FACT

On November 30, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
L. HOWELL
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


